Title: To James Madison from Pedro Cevallos Guerra, 2 April 1807
From: Cevallos Guerra, Pedro
To: Madison, James



Mui Sor. mio,
Aranjuez 2 de Abl. de 1807.

Habiendose servido el Rey mi Amo conceder al Marques de Casa-Yrujo licencia pa.;ausentarse de ese dominio y pasar a Europa, quando lo juzgue oportuno, ha tenido a bien S. M. autorizar desde luego a Dn. Valentin de Foronda Caballero de la Orden de Carlos 3o. y Consul General de Espana en los Estados Unidos pa. que en calidad de Encargado de Negocios pueda entrar con V. S. en las comunicaciones necesarias y relativas a los intereses politicos de la Espana.  Con este motivo ruego a V S. que reconociendo al mencionado Dn. Valentin de Foronda por tal Encargado de Negocios; le dé entera fe y credito en todo lo qe. hubiera de tratar con V. S. correspondte. a su encargo.  La buena reputacion de que goza Dn Valentin de Foronda, y el conocimto. de las relaciones de ambas Naciones que tiene y habra aumentado durante su residencia en los Estados Unidos; me hacen esperar que merecera la mas favorable acogida, y la confianza de V. S.
Aprovecho gustoso esta oportunidad de ofrecerme a las ordenes de V. S. deseoso de emplearme en su obsequio y ruego a Dios gue a V. S. ms. as.  B. L. M. de V. S. su mas ato. Servor.

Pedro Cevallos

